DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5 13, 14, 17, 18, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3086122 A1 to Kalbfell et al. (Kalbfell hereinafter).
Regarding claim 1, Kalbfell teaches an apparatus including a housing (shown in Fig. 1, not labeled), a plurality of vertical posts (above springs 6), an air pump (3), and a plurality of resilient connectors (6) each connecting the air pump to one of the plurality of vertical posts, wherein each connector is in tension so as to reduce transmission of vibration from the pump to the housing (paragraphs 9, 10).
Regarding claim 4, Kalbfell teaches that each vertical post comprises a vertical standoff that defines a shoulder (i.e. lower edge between spring mounting holes as shown in Fig. 2) and each of the resilient connectors has a first end with a hole (defined by the center of the hook element) for connecting the vertical standoff adjacent the shoulder such that the air pump (3) is suspended from the vertical standoff via the resilient connectors.
Regarding claim 5, Kalbfell teaches that the air pump (3) comprises a plurality of pump mounting structures (8) each comprising a hole into which a second end of a respective connector extends.
Regarding claim 13, Kalbfell teaches four resilient connectors (6) which extend laterally outward from the air pump in a direction transverse to their tensioning direction that is horizontal such that the pump hangs from the posts.
Regarding claim 14, Kalbfell teaches a pump manifold (10) mounted to the housing (at least indirectly) and spaced from the air pump (3) by a curved tube (9) such that vibration is substantially isolated from the pump manifold.
Regarding claim 17, Kalbfell teaches that each connector has a first (upper) connection portion defining a hole that extends over a portion of a standoff of a respective one of the vertical posts and a second connection portion that extends through a hole of a respective one of a plurality of mounting structures (8) such that the pump hangs from the vertical posts.
Regarding claim 18, Kalbfell teaches vertical (i.e. perpendicular to a bottom) extension of the posts, as well as a housing top (see Fig. 1) and bottom (see also Fig. 1).
Regarding claim 20, Kalbfell teaches that each post has a hole through which the resilient members are mounted.  Each hole possesses an inner diameter (i.e. a first portion) and a larger outer diameter (second portion) such that the resilient members connect at the first portions.
  Regarding claim 21, Kalbfell teaches that each of the resilient connectors includes a first connection portion (i.e. upper hook), and a second connection portion with a pad portion (i.e. lower half of coil), a neck portion (lowest coil) and a tapered portion (i.e. the lower hook itself) connected to the air pump.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalbfell.
Regarding claim 16, Kalbfell teaches the limitations of parent claim 1 as discussed above, but does not teach the particular size range recited in claim 16.  However,  it has been held that changes in size or proportion of elements which otherwise function identically to the prior art, as in the resilient connectors of Kalbfell, do not constitute a patentable distinction from that prior art (see MPEP 2144.04 IV A).  Accordingly the examiner concludes that the size range specified in claim 16 is obvious in view of Kalbfell alone.
Regarding claim 19, Kalbfell teaches a housing top and bottom as shown in Fig. 1 that combine to enclose the interior.  Kalbfell does not teach a manifold having first and second nozzles disposed as claimed.  However, the examiner takes Official Notice that manifolds in general are well known in the pneumatic arts generally.  The examiner bases this assertion on the generic nature of the limitation compared to the prevalence of manifolds provided with air compressors for several decades.  Furthermore, any placement of nozzles of such a manifold would constitute a design choice which does not patentably distinguish the claimed invention from the prior art.

Claim(s) 2, 6, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalbfell in view of US PGPub 2012/0153536 to Coffield et al. (Coffield).
Regarding claim 2, Kalbfell teaches the limitations of claim 1 from which claim 2 depends.  Kalbfell does not teach elastomer bands.  Coffield teaches another resilient connector generally, and particularly teaches elastomer bans (112) with first and second ends (126).  Coffield teaches that this resilient connector is advantageously simple and adaptable (paragraph 8).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a resilient connector as taught by Coffield in the apparatus of Kalbfell in order to simplify the construction thereof.
Regarding claim 6, Coffield teaches that each end of the resilient connector has a first wide portion (204) with a second wide portion (202) which narrows to a tip (see Fig. 16).
Regarding claim 17, Coffield teaches that each of the resilient connectors has a first connection portion (204) with a hole and a second connection portion (202) which is capable of extending through a hole in the posts to thereby hang the pump from the vertical posts.

Allowable Subject Matter
Claims 8-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitation of the manifold and mattress as in claim 15 in combination with the remaining pump limitations and of the circuit board and stop as in claims 8 and 12 are not shown in the prior art of record in combination with the remaining limitations of those claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        26 August 2022